       Case: 1:19-cv-05169 Document #: 16 Filed: 10/18/19 Page 1 of 3 PageID #:72




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

STRIKE 3 HOLDINGS, LLC,                           )
                                                  )
                Plaintiff,                        )
                                                  )
v.                                                )   Case No. 1:19-cv-05169
                                                  )
JOHN DOE subscriber assigned IP address           )   Judge Robert M. Dow, Jr.
73.72.0.133,                                      )   Magistrate Judge Sunil R. Harjani
                                                  )
                Defendant.                        )
                                                  )


                MOTION FOR LEAVE TO WITHDRAW APPEARANCE OF
                              ANDREW BARRIOS

        Clark Hill PLC hereby moves this Court pursuant to Local Rule 2091-1 to grant leave to

withdraw the appearance of Andrew Barrios as counsel of record for Plaintiff Strike 3 Holdings,

LLC.

        1.      Clark Hill PLC moves this Court, pursuant to Local Rule 83.17 for leave to

withdraw the Appearance of Andrew Barrios as counsel for Plaintiff Strike 3 Holdings, LLC, in

this action. Andrew Barrios will no longer be employed at Clark Hill PLC after October 18,

2019.

        2.      Clark Hill PLC, and its attorneys of record, continue to represent Plaintiff.




65691\385791\222546873.v1
      Case: 1:19-cv-05169 Document #: 16 Filed: 10/18/19 Page 2 of 3 PageID #:72




        WHEREFORE, Clark Hill PLC moves this Honorable Court for an Order granting leave

to withdraw Andrew Barrios as counsel for Plaintiff and that the Minute Order direct the Court

Clerk to remove him from the service list.



                                             Respectfully submitted,

Dated: October 18, 2019                      CLARK HILL, PLC

                                        By: /s/ Andrew Barrios
                                            Andrew Barrios (6317042)
                                            Timothy R. Herman (6301721)
                                           130 E. Randolph St., Suite 3900
                                           Chicago, Illinois 60601
                                            Telephone: (312) 985-5900
                                            Facsimile: (312) 985-5999
                                            dbarrios@clarkhill.com
                                            therman@clarkhill.com

                                             Attorneys for Plaintiff Strike 3 Holdings, LLC




                                                2
65691\385791\222546873.v1
      Case: 1:19-cv-05169 Document #: 16 Filed: 10/18/19 Page 3 of 3 PageID #:72




                                CERTIFICATE OF SERVICE
        I, Andrew Barrios, an attorney, hereby certify that on October 18, 2019, I electronically

filed the foregoing with the Clerk of the Court for the Northern District of Illinois by using the

CM/ECF system. I certify that all participants in the case are registered CM/ECF users and that

service will be accomplished by the CM/ECF system.




                                                    /s/ Andrew Barrios
                                                           Andrew Barrios




65691\385791\222546873.v1
